Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/20/2021 has been entered
Claims 1-3, 6 and 33-39 are pending and examined on merits in this office action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites “wherein the composition is a pharmaceutical composition”.  The term “pharmaceutical composition” has not been clearly defined in the specification and thus it is unclear what components are included in the kit composition to designate this kit composition as a pharmaceutical composition. It is unclear how is the kit composition of claim 1 is different from the composition of claim 2 with regard to component of the kit composition.
Claim 3 recites “said kit additionally comprises ………. Components for detecting said endotoxin”. It is unclear what components are intended to encompass in the kit because detection process components for the detection process of endotoxin has not clearly been defined in the claim.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claim 1 as amended provides composition consisting of (note that comprising in claim 1 allows only the a) and b) component) specific combination of SDS with various chain length 1-alkanols (8-16 carbon alkanols) and composition consisting of specific combination of albumin with various chain length 1-alkanols (8-16 carbon alkanols), for which the specification does not have a clear descriptive support. Specification has support for a specific combination of SDS with 12 carbon 1-alkanol (dodecanol) and has support for a specific combination of albumin with 12 carbon 1-alkanol (dodecanol). For various chain length 1-alkanols (C8-C16), the only example disclosed in the specification is Example 19, wherein each alkanol is added to a solution having combination of NaCitrate, CaCl2, BSA, and SDS. However, various specific compositions comprising various alkanols (C8-C16) only with BSA (i.e. various species) or albumin (except 1-dodecanol with BSA or SDS), have not been clearly described or disclosed in the specification. 
New or amended claims which introduce elements or limitations which are not supported by the as-filed disclosure violate the written description requirement. See, e.g., In re Lukach, 442 F.2d 967, 169 USPQ 795 (CCPA 1971) (subgenus range was not supported by generic disclosure and specific example within the subgenus range); 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3, 34 and 38 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Regneri (DE 10342289B3).
In regards to claims 1, 34 and 38, Regneri (DE 10342289B3) discloses a cleaning solution composition comprising dodecanol, and sodium dodecyl sulfate (SDS) in water (paragraph [0030]). Regneri discloses the composition if a spray container (paragraphs [0006] and [0031]) which reads on a kit. The above composition being the same composition at that of instant claim 1, would be capable of using for unmasking an endotoxin.
In regards to claim 2, Regneri discloses the composition in water and since the “pharmaceutical composition” has not been clearly defined in the specification, the composition in water reads on claim 2 composition. 
.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, and 34-38 are rejected under 35 U.S.C. 103 as being unpatentable over Regneri (DE 10342289B3).
Regneri has been described above anticipating claims 1-3, 34 and 38. As described above, Regneri discloses a cleaning solution composition comprising dodecanol, and sodium dodecyl sulfate (SDS) in water (paragraph [0030]). Regneri discloses the composition if a spray container (paragraphs [0006] and [0031]). The above composition being the same composition at that of instant claim 1, would be capable of using for unmasking an endotoxin.
Regneri does not disclose the above composition with propanol or butanol (i.e. a chaotropic agent as claimed in claim 35-36). 
.
Claim 1-3, 33 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Jungmann et al (US 2004/0161438A1).
In regards to claims 1, 33 and 39, Jungmann teaches a cosmetic formulation comprising cetyl alcohol and albumin, among other components (claim 7). Jungmann does not specifically disclose cetyl alcohol with albumin, but however, from the disclosure in mind, one can select various alternative which would easily place Applicants invention in possession of the public before the effective filing date of claimed invention. The indiscriminate selection of "some" among "many" is prima facie obvious, In re Lemin, 141 USPQ 814 (1964). 
The composition being the same as that of instant claim 1, would be capable for use in unmasking endotoxin.
In regards to claim 2, since the “pharmaceutical composition” has not been clearly defined in the specification, the composition as described in Jungmann would be considered as a pharmaceutical compostion. 
.
Claim 1-3, 33 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Ikeda et al (Agric. Biol. Chem. 1978).
In regards to claims 1, 33 and 39, Ikeda teaches analysis polarographic currents of protein using BSA as a protein. Ikeda teaches presidium current of bovine serum albumin (BSA) in the presence of surface active substances, SDS, dodecyltrimethylammonium chloride or dodecanol (page 679). Ikeda discloses polarograms of BSA with SDS in phosphate buffer containing NaCl and BSA with dodecanol in phosphate buffer containing NaCl. Ikeda teaches that presidium current decreased with increasing concentration of SDS but dodecanol has not appreciable effect on the presidium current of BSA.
Ikeda does not teach the assay components in a kit. However, since Ikeda teaches process for carrying out Polarograms of proteins utilizing BSA as a protein standard, one of ordinary skilled in the art can easily envisage providing the assay components in a kit for convenience in a kit and including BSA, SDS and dodecanol as a positive control and negative control in the kit. The composition of Ikeda, being the same as that on instant claim 1, would be capable of unmasking an endotoxin.

In regards to claim 3, the printed instructions in the kit do not distinguish the invention from the prior art in terms of patentability because the printed instruction do not further limit the kit. MPEP 2112.01. The claim does not disclose any components for detecting endotoxin in the kit except the printed instruction and thus considered as the same composition of claim 1 composition as the printed instructions do not further limit the kit.

Response to argument
Applicant's arguments and amendments filed on 12/20/2021 have fully been considered and are persuasive to overcome the rejection under 35 USC 112(a), however, Applicant’s arguments have been rendered moot in view of the new grounds of rejection as described in this office action necessitated by Applicant’s amendments.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAFIQUL HAQ whose telephone number is (571)272-6103.  The examiner can normally be reached on Mon-Fri 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHAFIQUL HAQ/Primary Examiner, Art Unit 1641